DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 and 6-17 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the without a connection”.  What type of connection, physical/mechanical, electrical or both?  The Examiner notes that the Applicant’s capacitance adjustment sections are connected via the fanout lines, binding area and display region, where the display region and/or binding area serves as a common physical and/or electrical connection.  The Examiner takes the position the rejection is proper.  Claims 4 and 6-17 inherit these deficiencies as well due to their dependency.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (Shi) (CN 203721714 U) in view of Bae et al. (Bae) (CN 105204248 A1) in view of Du (US 9,082,665 B2).
In regards to claim 1, Shi (Figs. 1-5 and associated text) discloses an array substrate (Fig. 5 as a whole or items 40 plus 10 or 20 plus 10), comprising a display area (item 20, 40), a lead area (item 10) and a binding area (item 30), the display area (items 20, 40) comprising a plurality of signal lines (items 401, 402), and the lead area (item 10) comprising fanout lines (item 101) connected with the signal lines (items 401, 402), wherein the lead area (item 10) further comprises capacitance adjustment sections (item 102) non-electrically connected with at least one of the fanout lines (item 101), the capacitance adjustment sections (item 102) are at a layer different from a layer where at least one of the fanout lines (item 101) is; wherein the plurality of capacitance adjustment sections (item 102, Fig. 4b and associated text discloses a plurality and that shape is not limited) correspond to the fanout lines (item 101), and are closer to the binding area (item 30, Examiner notes that upper portion of 102 is closer to the binder area and that the shape is not limited); the plurality of capacitance adjustment sections (item 102) are separated from each other (Fig. 4b and associated text discloses a plurality and that shape is not limited); wherein orthographic projections of at least a part of the plurality of the capacitance adjustment sections (item 102, Fig. 4b and associated text discloses a plurality and that shape is not limited) overlap with an orthographic projection of one of the fanout lines (item 101) in a direction perpendicular to the array substrate (items 40 plus 10 or 20 plus 10), but does not specifically disclose wherein the plurality of capacitance adjustment sections (item 102, Fig. 4b and associated text discloses a plurality and that shape is not limited) correspond to the fanout lines (item 101) in a one-to-one manner, the plurality of capacitance adjustment sections are separated from each other without a connection; all of the plurality of capacitance adjustment sections form a pattern, the pattern only overlaps with second parts of the fanout lines.
(Fig. 4 and associated text) discloses wherein the plurality of capacitance adjustment sections (item 12) correspond to the fanout lines (item 11) in a one-to-one manner, the plurality of capacitance adjustment sections (item 12) are separated from each other without a connection (orthographic projections only covers fanout traces 11, see associated text for Fig. 4); all of the plurality of capacitance adjustment sections (item 12) form a pattern, the pattern only overlaps with second parts of the fanout lines (item 11).  Examiner notes that the orthographic projections are separated and are not physically connected to one another.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the capacitance adjustment section of Shi with the teachings of Bae to ensure the compensation capacitor is more accurate, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
	Shi as modified by Bae does not specifically disclose the second part are perpendicular to a side of the display region.
	Du (Fig. 9 and associated text) discloses the second part (where item 101 crosses 111) are perpendicular to a side of the display region (not shown).
	It would have been obvious to modify the invention to include fan lines with a second part perpendicular to a side of the display region, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
In regards to claim 4, Shi (Figs. 1-5 and associated text) discloses wherein the fanout lines (item 101) are connected with the binding area (item 30), each of the capacitance (item 102) comprises a start end and a termination end, and distances between start ends of the capacitance adjustment sections (item 102) and a boundary of the display area (items, 20, 40) are identical, or distances between termination ends of the capacitance adjustment sections (item 102) and the binding area are identical.
In regards to claim 6, Shi (Figs. 1-5 and associated text) discloses wherein shapes of the capacitance adjustment sections (item 102) are at least one of an ellipse and a polygon (Figs. 2-5, page 6, next to the last paragraph).
In regards to claim 7, Shi (Figs. 1-5 and associated text) discloses wherein overlapping areas between the capacitance adjustment sections (item 102) and the at least two fanout lines (item 101) are different.
In regards to claim 8, Shi (Figs. 1-5 and associated text) discloses wherein overlapping areas between the capacitance adjustment sections (item 102) and at least two non-adjacent fanout lines (item 101) are same.
In regards to claim 9, Shi (Figs. 1-5 and associated text) discloses wherein each of the fanout lines (item 101) comprises a first part (top or bottom portions of item 101) and a second part (middle portion of item 101), wherein there is an angle a between the first part (top or bottom portions of item 101) and a first direction, and the second part (middle portion of item 101) extends in a second direction; the first parts (top or bottom portions of item 101) of at least a part of the fanout lines are parallel to each other, and the second parts (middle portion of item 101) of at least a part of the fanout lines are parallel to each other; and the capacitance (item 102) in a polygon shape comprise base angles of angle P, bud does not specifically disclose wherein a and P satisfy following equation: 45°<a+P<120 °.
It would have been obvious to modify the invention to include the desired angles (angle a) of the first and parts of the fanout lines and polygon shape with base angles of angle P, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
In regards to claim 10, Shi (Figs. 1-5 and associated text) discloses wherein the capacitance adjustment sections (item 102) are made of at least one of a metal, a metal alloy, or a transparent electrically-conductive material.
In regards to claim 11, Shi (Figs. 1-5 and associated text) discloses wherein the capacitance adjustment section (item 102) are not electrically connected with any other electrically-conductive layer.
In regards to claim 12, Shi (Figs. 1-5 and associated text) discloses wherein overlapping areas between the fanout lines (item 101) at the boundary of the fanout line area (item 10), and the capacitance adjustment sections (item 102) are smaller than overlapping areas between the fanout lines (item 101) at an interior of the fanout line area (item 10), and the capacitance adjustment sections (item 102).
In regards to claims 13 and 14, Shi does not specifically disclose wherein each of the fanout lines further comprises a serpentine leading section, and there are overlapping areas between the orthographic projections of the capacitance adjustment sections, and orthographic 
In regard to claim 13, Bae (Fig. 1 and associated text) discloses wherein each of the fanout lines (item 11) further comprises a serpentine leading section (serpentine leading section of item 11), and there are overlapping areas between the orthographic projections of the capacitance adjustment sections (item 12), and orthographic projections of serpentine outlet sections in the direction perpendicular to the array substrate (item 10).
In regard to claim 14, Bae (Fig. 1 and associated text) discloses wherein longer lengths of the serpentine leading sections (serpentine leading section of item 11) are, larger the overlapping areas between the serpentine leading sections (serpentine leading section of item 11) and the capacitance adjustment sections (item 12) are.
It would have been obvious to modify the invention to include fanout lines with a serpentine section for the purpose of reducing resistance difference, improve the problem of even signal and improve uniformity of the screen display (Description, 1st paragraph), since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
In regards to claim 15, Shi (Fig. 5 and associated text) discloses wherein the signal lines (items 401, 402) comprise at least one of gate lines (item 401), data lines (item 402), common electrode lines, or power supply lines.
In regards to claim 16, Shi (Figs. 1-5 and associated text) discloses a display device (liquid crystal display device), comprising the array substrate according to claim 1 (Abstract, Fig. 5). 
In regards to claim 17, Shi (Figs. 2, 3 and associated text) discloses wherein areas of the a part of the pattern closer to the binding area (item 30) are greater than areas of a part of the pattern closer to the display area (item 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 27, 2021